DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 1/31/2022 "Reply" elects with traverse Species C and identifies as reading on claims 1-8, 11, and 13-18.  
In the restriction requirement Examiner has set forth why the restriction requirement is proper. Applicant contends that “[t]here is no showing of the level of serious burden involved in examining all the alleged species together.” This is not found persuasive because the accepted tests set forth in MPEP § 808.02 for establishing a prima facie case of burden have been satisfied, as such the burden has shifted to the applicant and the applicant has failed to rebut. Accordingly, the restriction requirement is maintained and Examiner has withdrawn claims 9-10 and 12 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b). The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one of a first height, a first width, a second height and a second width of the first and second grid structures arranged in a row direction of a pixel array is different from that of the first and second grid structures arranged in a column direction of the pixel array” of claim 9, the “at least one of a height difference and a width difference of the first and second grid  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US Patent No. 9,437,645).
Regarding claims 1 and 13, in FIG. 1A, Chou discloses an image sensor comprising: photo detectors (106) located relative to one another to form an array; color filters (116/118/120) located above the photo detectors, respectively, to filter incident light that are received by the photo detectors, respectively; a first grid structure (130) including a first material (130, silicon dioxide, col. 9, line 50) having refractive index lower than a refractive index of the color filters (col. 4, lines 2-6) and disposed between color filters adjacent to each other; and a second grid structure including a second material (124, silicon dioxide, col. 4, .
Allowable Subject Matter
Claims 14-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art generally discloses (see US Pub. No. 2012/0261782, FIGs. 5-7A) an image sensor comprising: photo detectors (2) located relative to one another to form an array; color filters (9/10) located above the photo detectors, respectively, to filter incident light that are received by the photo detectors, respectively; a first grid structure (13) including an air gap (12) between the color filters.
However, the prior art failed to disclose or reasonably suggest the claimed image sensor particularly characterized by a first air area filled with air; a first capping film covering the first air area; a second air area disposed outside the first capping film and filled with air; and a second capping film covering the second air area.
Claims 2-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No 2013/0285179 and US Pub. No. 2019/0157329 which generally disclose an image sensor comprising: photo detectors located relative to one another to form an array; color filters located above the photo detectors, respectively, to filter incident light that are received by the photo detectors, respectively; a first grid structure including an air gap between the color filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896